Case 3:13-cv-30125-PBS Document 459-3 Filed 04/16/19 Page 1 of 6




                    EXHIBIT 4
        Case 3:13-cv-30125-PBS DocumentLS. Department
                                        459-3         of JusticePage 2 of 6
                                               Filed 04/16/19

                                                Executive Office for Immigration Review

                                                Board of Immigration Appeals
                                                Office <?fthe Clerk

                                                5/07 Leesburg P1k,:. S1111e :!000
                                                Fulls Church. I '1rgmw :!0530



Amber Nicole Hallett, Esquire                    OHS/ICE Office of Chief Counsel - HAR
Jerome N. Frank Legal Services                   P. 0. Box 230217
Organization                                     Hartford, CT 06123-0217
127 Wall Street
New Haven, CT 06511



Name: REID, MARK ANTHONY                                        -579


                                                 Date of this notice: 12/29/2014


Enclosed is a copy of the Board's decision and order in the above-referenced case.

                                       Sincerely.



                                       Donna Carr
                                       Chief Clerk


Enclosure
Panel Members:
Wendtland, Linda S.



                                                     Userteam: Docket
                                                                       U.S.459-3
                                          Case 3:13-cv-30125-PBS Document   Department  of Justice Page 3 of 6
                                                                                 Filed 04/16/19

                                                                                                             Executive Office for Immigration Review

                                                                                                             Board of Immigration Appeals
                                                                                                             Office of the Clerk

                                                                                                             5 107 Le<'sburg P ike. Suite 2000
                                                                                                             Falls Clmrd1. I ·;rgi11ia ](}530




                                  REID, MARK ANTHONY                                                         OHS/ICE Office of Chief Counsel • HAR
                                                                                                             P. 0. Box 230217
                                                                                                             Hartford, CT 06123-0217




                                  Name: REIO, MARK ANTHONY                                                                                   579


                                                                                                             Date of this notice: 12/29/2014


                                 Enclosed is a copy of the Board's decision in the above-referenced case. This copy is being
                                 provided to you as a courtesy. Your attorney or representative has been served with this
                                 decision pursuant to 8 C.F.R. § 1292.S(a). Jf the attached decision orders that you be
                                 removed from the United States or affirms an Immigration Judge's decision ordering that you
                                 be removed, any petition for review of the attached decision must be filed with and received
                                 by the appropriate court of appeals within 30 days of the date of the decision.

                                                                                                    Sincerely,




                                                                                                    Donna Carr
                                                                                                    Chief Clerk


                                 Enclosure

                                 Panel Members:
                                 Wendtland, Linda S.



                                                                                                                        userteam:




-• c ;m::, _ _ a::.::::sc . .   e.<                . ,.   •-Y•-   ••>'"U - -- -   ~£   cc   •.. .   ..   Q       - ·   .Q   __..,   -   C::: .     ,. ,. ,St£.!,. , s.« ....
       Case 3:13-cv-30125-PBS Document 459-3 Filed 04/16/19 Page 4 of 6
U.S. Department of Justice                   Decision of the Board oflmmigration Appeals
Executive Office for Immigration Review

Falls Church, Virginia 20530


File: ~ 7 9 - Hartford, CT                                   Date:        OEC t 920\4
In re: MARK ANTHONY REID

IN REMOVAL PROCEEDINGS

APPEAL

ON BEHALF OF RESPONDENT: A. Nicole Hallett, Esquire

ON BEHALF OF DHS:                   John P. Marley
                                    Senior Attorney

CHARGE:

      Notice: Sec.        237(a)(2)(A)(iii), l&N Act [8 U.S.C. § 1227(a)(2)(A)(iii)) -
                          Convicted of aggravated felony

                 Sec.     237(a)(2)(B)(i), l&N Act [8 U.S.C. § 1227(a)(2)(B)(i)] -
                          Convicted of controlled substance violation

APPLICATION:            Convention Against Torture


    The respondent, a native and citizen of Jamaica, has applied for protection pursuant to the
Convention Against Torture (CAT). The respondent's case was last before this Board when, on
October 23, 2013, we reversed the Immi ation Jud e's finding that the respondent did not meet
his burden of demonstrating                                 We also remanded the case for the
Immigration Judge to determine whether the respon ent emonstrated that it is more likely than
not that he would face torture in Jamaica by or with the acquiescence of a public official or other
person acting in an official capacity. On remand, the Immigration Judge held further hearings
and accepted additional documentary evidence. On December 17, 2013, the Immigration Judge
denied the respondent's application for CAT protection. The respondent now appeals that
decision. We review the Immigration Judge's factual findings for clear error and all other issues
de novo. See 8 C.F.R. § 1003.l(d)(J). The case will again be remanded. 1

    On appeal, the respondent argues, inter a/ia, that the Immigration Judge erred by finding that
the respondent did not demonstrate that it is more likely than not that he would face torture in
Jamaica (I.J. at 15). See 8 C.F.R. §§ 1208.16{c) and 1208.18(a). 2 Torture is defined as an

1 Unless otherwise indicated, all references herein to the Immigration Judge·s decision refer to
the December 17, 2013. decision.

2 The Equal Rights Trust and the National Immigrant Justice Center, as amici, also argue that
the respondent would be tortured in Jamaica by or with the acquiescence of the government.




                                                                                                      :ow.
        Case 3:13-cv-30125-PBS Document 459-3 Filed 04/16/19 Page 5 of 6

          579

"extreme fonn of cruel and inhuman treatment and does not include lesser fonns of cruel,
inhuman or degrading treatment or punishment." See 8 C.F.R § 1208.18(a)(2). "The
regulations place the 'burden of proof on the applicant for withholding of removal to establish
that it is more likely than not that he or she would be tortured if removed to the proposed country
of removal."' Pierre v. Gonzales, 502 F.3d 109, 115 (2d Cir. 2007). The United States Court of
 Appeals for the Second Circuit has held that an Immigration Judge's determination that a future
 event will occur is a factual finding that this Board should review under the "clear error"
 standard. See Hui Lin Huang v. Holder, 611 F.3d 130, 134 (2d Cir. 2012).

     In this case, the respondent submitted evidence that




                                                     2


                                                                                - ...,.- •..... ,_s:.s   ~..   *·X-·-·- AC   ==-=   .c
        Case 3:13-cv-30125-PBS Document 459-3 Filed 04/16/19 Page 6 of 6
         579


case to the Immigration Judge to apply the record evidence, including the voluminous
backgrowid evidence, to the respondent's case. Accordingly, the following order will be
entered.

   ORDER: The record is remanded to the Immigration Judge for further proceedings
consistent with this opinion and the entry of a new decision.




                                           3
